Title: To James Madison from John Langdon, 14 February 1804 (Abstract)
From: Langdon, John
To: Madison, James


14 February 1804, Portsmouth. “Should Judge Pickering who is impeached before the Senate, be dismissed from office, I would beg leave to mention the name of John, Saml, Sherburne Esq for District Judge in his stead; this gentleman is as well qu[a]lified, in every respect, and I think better entitled to the Office then any other man in the State, that I know of. Mr. Sherburne set out yesterday for Washington to attend the trial of Judge Pickering agreably to the order of the Committee of the House of Representatives.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Sherburne”). 1 p.



   
   Federalist judge John Pickering, a Revolutionary War veteran of good reputation, had begun to lose his mental faculties several years before his impeachment. For a description of the impeachment proceedings that is sympathetic to Pickering, see Lynn W. Turner, “The Impeachment of John Pickering,” American Historical Review 54 (1948–49): 485–507.



   
   On 12 Mar. 1804 the Senate voted to remove Pickering from office (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 274). The articles of impeachment, along with lists of the senators voting for and against conviction on each article, are filed in the records of the State Department at the National Archives (DNA: RG 59, ML).



   
   On 22 Mar. 1804 Jefferson appointed John Samuel Sherburne, a man of “independent fortune” who had lost a leg in the American Revolution, district judge for New Hampshire (Langdon to Jefferson, 13 Feb. 1804 [DNA: RG 59, LAR, 1801–9, filed under “Sherburne”]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:466).


